HEDRICK, Judge.
The sole question presented by this appeal is whether plaintiff’s evidence, considered in the light most favorable to her, was sufficient to support a finding of negligence on the part of the defendant which proximately caused plaintiff’s injuries. We agree with the trial court that it was not.
Numerous cases have noted the general rule that the owner or proprietor of a business, though not an insurer of the safety of his customers, does owe a duty to keep in a reasonably safe condition those portions of the premises which he may expect customers to use during regular business hours and to give warning of hidden perils or unsafe conditions insofar as they are known or can be ascertained by reasonable inspection. E.g., Wegner v. Delly-Land Delicatessen, Inc., 270 N.C. 62, 153 S.E. 2d 804 (1967); Stafford v. Food World, Inc., 31 N.C. App. 213, 228 S.E. 2d 756 (1976).
Plaintiff contends that her evidence is sufficient to show that the defendant failed to keep the stairway in a reasonably safe condition. Plaintiff first argues that the defendant, in the exercise of ordinary care, should have discovered the condition of the “worn” metal strip on the stairway. Plaintiff next argues that the defendant was negligent in failing to keep the stairway clear and unobstructed by placing potted plants on the steps, thereby preventing persons from using the handrail. Plaintiff theorizes that had she “been able to use the handrail to complete her descent to the basement level of the store, she could have prevented herself from falling on the step.”
The only evidence introduced by the plaintiff as to the condition of the step on which she fell was that it was “worn” and that it was “very slick.” Plaintiff, however, does not know on which step she fell, or even which foot slipped and caused her to fall. There is no evidence in this record that the condition of the step upon which plaintiff slipped was any different from that of the entire flight of steps. Plaintiff’s evidence tending to show that the steps had a metal strip on them, and that the metal strip was “worn” and that the steps were “very slick” apparently refers to all the steps. This is not sufficient evidence to support a finding by the jury that the steps had become so worn that their use would be hazardous to the store’s patrons. The unsupported allegations by the plaintiff that the set of steps on which she fell *15were “worn” or “slick”, without evidence of the particular defective condition that caused the fall, is insufficient to overcome a motion for a directed verdict. See Davis v. Albert Steiger, Inc., 360 Mass. 861, 277 N.E. 2d 312 (1971); Radies v. Reading Liederkranz German Singing and Sport Society, 197 Pa. Super. 509, 178 A. 2d 789 (1962); Novek v. Horn & Hardart Baking Co., 364 Pa. 349, 72 A. 2d 115 (1950); Annot., 64 A.L.R. 2d 471, 474 (1959).
In Di Noto v. Gilchrist Co., 332 Mass. 391, 125 N.E. 2d 239 (1955), there was evidence that the step on which plaintiff had slipped was constructed containing a large percentage of abrasive non-slip material but that the edge of the step had become worn down at least one inch. The court held that this evidence of the specific defect was sufficient to take the case to the jury. The court noted, however, that “description of the step as wet or slippery and nothing more would not be sufficient to show that it was not reasonably safe for the use of defendant’s customers.” (Emphasis added.) Similarly, in Chapman v. Clothier, 274 Pa. 394, 118 A. 356 (1922), the court held that the mere fact that marble steps had become worn and smooth was not sufficient to show negligence on the part of the proprietor.
In North Carolina, it has been held that the mere fact that a floor has been waxed and is slippery, does not make the owner liable for the fall of a patron on a slick spot on the floor, absent a showing of how the spot had been created or how long it had been there. Hinson v. Cato’s, Inc., 271 N.C. 738, 157 S.E. 2d 537 (1967). See also Barnes v. Hotel OHenry Corp., 229 N.C. 730, 51 S.E. 2d 180 (1949).
We think that the plaintiff has failed to meet her burden of showing that the cause of her fall was due to the negligently maintained condition of the stairway. Plaintiffs evidence in this regard consists only of conclusory allegations, which are not sufficient to meet the burden imposed on her.
We next consider plaintiff’s argument that the store owner’s actions in permitting plants to be placed on the steps which blocked access to the handrail, either alone, or in combination with the allegedly “slick” condition of the metal strips on the steps, was sufficient evidence of negligence allowing her case to go to the jury.
*16Initially, we note that the route which plaintiff chose in descending the stairs was not the only means available to her. She could have used the set of steps to the left of the landing where access to the handrail was not blocked. Secondly, we note that a storeowner is not generally required to provide handrails on stairways, absent some building code, safety ordinance, or other special circumstances causing steps to be dangerous without one. Garner v. Atlantic Greyhound Corp., 250 N.C. 151, 108 S.E. 2d 461 (1959); 62 Am. Jur. 2d, Premises Liability § 229 (1972). Finally, plaintiff’s contention that, had the handrail not been blocked, she could have averted her fall, is purely conjectural and impossible of proof. Plaintiff has the burden to show the cause of her fall. The evidence introduced by plaintiff leaves the cause of her fall a matter of conjecture. “There is no presumption or inference of negligence from the mere fact that an invitee fell to his injury while on the premises, and the doctrine of res ipsa loquitur does not apply to a fall or injury of a patron or invitee on the premises, but the plaintiff has the burden of showing negligence and proximate cause.” 9 Strong’s N.C. Index, Negligence § 53.4, at 482-83 (3d Ed. 1977). Plaintiff has failed to meet this burden.
This judgment directing a verdict for defendant is affirmed.
Affirmed.
Judge VAUGHN concurs.
Judge CLARK dissents.